PCIJ_B_16_GrecoTurkishAgreement_LNC_NA_1928-08-28_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1928.
Le 28 août.
Dossier F.c. XVIII.

Role XIV:2. QUATORZIEME SESSION (ORDINAIRE)

Présents :

- MM. ANZILOTTI, Président,
HUBER, ancien Président,
Lord FINLAY,
MM. Lover,
NYHOLM,
DE BUSTAMANTE, } juges,
ALTAMIRA,
Opa,
PEss6a,
BEICHMANN, Juge suppléant.

AVIS CONSULTATIF N° 16

INTERPRÉTATION DE L’ACCORD GRÉCO-TURC
DU 1er DÉCEMBRE 1926

(PROTOCOLE FINAL, ARTICLE IV)

A la date du 4 février 1928, le président de la Commission
mixte pour l'échange des populations grecques et turques a
adressé au Secrétaire général de la Société des Nations une

lettre de la teneur suivante:

«Par lettre du 17 février 1927, les présidents des délégations
turque et hellénique ont communiqué à la Commission mixte
le texte d’un accord, conclu le rer décembre 1926 entre la
Turquie et la Grèce, destiné, aux termes du préambule, «a
«faciliter l'application de certaines dispositions du Traité de
«paix de Lausanne et de la Déclaration IX annexée à ce

« Traité ».
5 AVIS N° I6. — ACCORD GRECO-TURC (1926)

Aux termes de l’article 14 de cet Accord, l'application de
cet acte était confiée à la Commission mixte, et, par décision
du 19 mars 1927, celle-ci a accepté cette mission.

A l'Accord d’Athénes est annexé notamment un « Protocole
final» daté du même jour et contenant la disposition suivante: -

Article IV. — «Les questions de principe présentant
quelque importance et qui pourraient surgir au sein de la
Commission mixte à l’occasion des attributions nouvelles
que lui confère l'Accord signé ce jour et qu'elle n'avait
pas à la conclusion de ce dernier sur la base des actes
antérieurs fixant sa comipétence, seront soumises à Flarbi-
trage du président du Tribunal arbitral gréco-turc, siégeant
a Constantinople. Les sentences de l'arbitre seront obliga-
toires. »

Cette disposition ayant donné lieu à des divergences d’inter-
prétation touchant les conditions du recours à l'arbitre, la
Commission mixte, se ralliant aux suggestions émises dans le
rapport présenté par S. Exc. le vicomte Ishii au Conseil de la
Société des Nations et adopté par celui-ci le 31 octobre 1924, a
décidé dans sa séance du 22 décembre 1927 et 26 janvier 1928
de solliciter de la Cour de Justice internationale de La Haye,
par l'entremise de la Société des Nations, un avis consultatif
sur l'interprétation dudit article relativement aux conditions
du recours à l'arbitre. :

J'ai l'honneur de porter ce qui précède à la connaissance de
Votre Excellence et lui serais très obligé de vouloir bien porter
ce différend devant la Cour, par la voie que vous jugeriez
indiquée.

Je me permets de joindre à la présente le procès-verbal de
la séance du 19 mars 1927 contenant le texte de l'Accord et
de ses annexes ainsi que les copies des procès-verbaux des
séances où la question a été débattue et dans lesquels sont
exprimées les diverses opinions émises à ce sujet. La Comimis-
sion mixte est à la disposition de la Cour pour lui fournir
tous les renseignements dont elle aurait besoin. »

Le 5 juin 1928, le Conseil de la Société des Nations a
adopté la Résolution suivante :

«Se référant à la lettre adressée le 4 février 1928 au
Secrétaire général de la Société des Nations par le prési-
dent de la Commission mixte pour l'échange des popula-
tions grecques et turques,

Le Conseil de la Société des Nations prie la Cour per-
manente de Justice internationale de vouloir bien émettre
un avis consultatif sur la question soulevée dans ladite
6 AVIS N° I6. — ACCORD GRÉCO-TURC (1926)

lettre, concernant l'interprétation de l’article IV du Proto-
cole final de l'Accord gréco-turc du xer décembre 1926,
relativement aux conditions du recours à l'arbitre visé
dans ledit article.

Ce dernier est ainsi conçu:

«Les questions de principe présentant quelque
importance et qui pourraient surgir au sein de la
Commission mixte à l’occasion des attributions nou-
velles que lui confère l’Accord signé ce jour et qu’elle
n'avait pas à la conclusion de ce dernier sur la base
des actes antérieurs fixant sa comipétence, seront sou-
mises à l'arbitrage du président du Tribunal arbitral
gréco-turc, siégeant à Constantinople. Les sentences
de Varbitre seront obligatoires. »

Le Conseïl invite les Gouvernements hellénique et turc,
de même que la Commission miixte prémentionnée, à se
tenir à la disposition de la Cour pour lui fournir tous
documents et explications utiles.

Le Secrétaire général est. autorisé à soumettre cette
requête à la Cour, ainsi que tous documents relatifs à la
question, à exposer à.la Cour l’action du Conseil en la
matière, à donner toute l’aide nécessaire à l'examen de
l'affaire et à prendre, le cas échéant, des dispositions pour
être représenté devant la Cour.»

En vertu de cette Résolution, le Secrétaire général de la
Société des Nations a adressé à la Cour, le 7 juin 1928, une
Requête pour avis consultatif dans les termes suivants :

«Le Secrétaire général de la Société des Nations,

en exécution de la Résolution du Conseil du 5 juin 1928
et en vertu de l'autorisation donnée par le Conseil,

a Vhonneur de présenter à la Cour permanente de Justice
internationale une requête demandant à la Cour de bien
vouloir, conformément à l’article 14 du Pacte, donner au
Conseil un avis consultatif sur la question qui a été ren-

voyée à la Cour par la Résolution du 5 juin 1928.

Le Secrétaire général se tiendra à la disposition de la
Cour pour donner toute l’aide nécessaire à l'examen de
l'affaire et prendra, le cas échéant, des dispositions pour
être représenté devant la Cour.»

En conformité avec l'article 73, alinéa premier, du Règle-
ment de la Cour, la Requête a été communiquée aux Membres

x

de la Société des Nations, ainsi. qu’aux Etats admis a ester
7 AVIS N° I6. — ACCORD GRECO-TURC (1926)

en justice devant la Cour. En outre, le Greffier a adressé aux
Gouvernements de la République hellénique et de la Répu-
blique turque, considérés par la Cour comme susceptibles, aux
termes de l’article 73, alinéa 2, du Règlement, de fournir des
renseignements sur la question au sujet de laquelle l’avis de
la Cour était sollicité, une communication spéciale et directe
leur faisant connaître que la Cour était disposée à recevoir
de leur part des exposés écrits, et, le cas échéant, à entendre
des exposés oraux faits en leur nom au cours d’une audience
publique tenue a cet effet. Enfin, le Greffier de la Cour a
prié le Secrétaire général de la Société des Nations de porter
à la connaissance dé la Commission mixte pour l'échange des
populations grecques et turques la Requête pour avis consul-
tatif dont la Cour était saisie. La Commission mixte fut
également informée du fait que les Gouvernements de la
République hellénique et de la République turque avaient
reçu une notification leur faisant connaître que la Cour était
disposée à recevoir, de leur part, des exposés écrits au sujet
de ladite Requête.

Par une Ordonnance rendue le 12 juin 1928, le Président
de la Cour a fixé au 10 juillet 1928 la date jusqu’à laquelle
les exposés écrits des Gouvernements hellénique et turc
devaient être déposés près le Greffe de la Cour. A cette date,
les deux Gouvernements ont, en effet, fait parvenir au Greffe
leurs exposés écrits.

La Commission mixte pour l'échange des populations grec-
ques et turques a informé le Greffier qu'elle se ferait repré-
senter devant la Cour par son président, si la Cour jugeait
utile de Ventendre; la Cour, cependant, n’a pas estimé
nécessaire de convoquer le représentant de la Commission.

Dans ses audiences des 6 et 7 août 1928, la Cour a entendu
les renseignements fournis verbalement et contradictoirement
par M. D. Drossos, directeur au ministère des Affaires étrangères
de Grèce, au nom du Gouvernement de la République hellé-
nique, et Djémal Husni Bey, président de la délégation turque
à la Commission mixte pour l'échange des populations grecques
et turques, au nom du Gouvernement de la République turque.

À cette occasion, la Cour a siégé dans sa composition nor-
male. En effet, considérant qu'aucun des deux Gouvernements
intéressés ne comptait sur le siège un juge de sa nationalité
8 AVIS N° 16. — ACCORD GRECO-TURC (1926)

et que l’affaire constituait un différend actuellement né entre
deux États aux termes de l’article 71 du Règlement, la Cour
avait informé les Parties à ce différend, savoir les Gouverne-
ments d’Angora et d'Athènes, de leur droit, conformément à
l’article 31 du Statut, de désigner, pour siéger en l'affaire,
chacune un jugé de sa nationalité; les deux Gouvernements,
cependant, ont fait savoir à la Cour qu’ils renonçaient à faire
usage de ce droit.

La Cour a eu devant elle, outre les exposés desdits Gouver- —
nements, un dossier qui lui avait été transmis par le Secrétaire
général de la Société des Nations (voir liste des documents

à l'annexe).

La Cour estime devoir tracer, tout d’abord, un exposé des
conditions dans lesquelles le Conseil s’est vu amené à lui
adresser la Requête pour avis consultatif dont il s’agit.

En vertu des dispositions du Traité de paix de Lausanne
du 24 juillet 1923, un tribunal arbitral mixte a été constitué
entre la Grèce et la Turquie avec siège à Constantinople. Les
attributions de ce tribunal se trouvent, notamment, définies
dans Varticle 65, ainsi que dans les articles 66, 70, 75, 77,
78, 81, 89 du Traité de Lausanne. Elles comprennent en
particulier le pouvoir de statuer sur tous litiges relatifs à
l'identité ou à la restitution des biens, droits et intérêts qui,
aux termes du Traité, seront restitués aux intéressés, et rela-
tifs aux réclamations visant à obtenir l’augmentation du pro-
duit de la liquidation, dans les cas où les biens, droits et inté-
rêts dont il s’agit se trouveraient avoir été liquidés.

La Convention pour l'échange des populations grecques et
turques signée à Lausanne le 30 janvier 1923 a créé, d’autre
part, la Commission mixte pour l'échange des populations
grecques et turques, dont il convient de rappeler ici déjà
le rôle et les attributions principales.

Aux termes de l’article 12 de ladité Convention, la Commis-
sion mixte devait avoir pour tâche de surveiller et faciliter
9 AVIS N° 16. — ACCORD GRÉCO-TURC (1926)

Vémigration prévue par cette Convention et de procéder à la
liquidation de certaines catégories déterminées de biens mobi-
liers et immobiliers. Les alinéas 3 à 5 de l’article 12 précisent
comme suit les pouvoirs dont la Commission était investie dès
le début :

« D'une façon générale, la Commission mixte aura tous
pouvoirs de prendre lés mesures que nécessitera l'exécution
de la présente Convention et de décider toutes les ques-
tions auxquelles cette Convention pourrait donner lieu.

Les décisions de la Commission mixte seront prises à
la majorité des voix. |

Toutes les contestations relatives aux biens, droits et
intérêts à liquider seront réglées définitivement par elle.»

En vertu de la Déclaration (n° IX) relative aux propriétés
musulmanes en Grèce, signée à Lausanne le 24 juillet 1923, la
Commission mixte a, par la suite, reçu certaines attributions
nouvelles.

Enfin, la République hellénique et la République turque
ont conclu à Athènes, le 1% décembre 1926, un Accord dont
le but, précisé dans le préambule, est d’aplanir les difficultés
surgies relativement à l'application de certaines dispositions
du Traité de paix de Lausanne du 24 juillet 1923 et de la
Déclaration (n° IX) concernant les propriétés musulmanes en
Grèce qui avait été annexée à ce Traité de paix. L’Accord a
prévu l'octroi de nouvelles attributions encore à la Commission
mixte pour l'échange des populations grecques et turques. Ces
attributions sont définies, en particulier, dans les articles 6, 7,
12 et x3 de l'Accord d’Athènes; d’une manière générale,
l’article 14 de l'Accord prescrit, dans le premier alinéa, que:

«La Commission mixte d’échange des populations grec-
ques et turques sera chargée de l'application du présent
Accord.» ~

Les dispositions de cet Accord ont été complétées par un
Protocole final signé à Athènes à la même date et faisant partie
Io AVIS N° 16. — ACCORD GRECO-TURC (1926)

intégrante de l’Accord même. Les termes de l'article IV du
Protocole final, qui se réfèrent expressément aux nouvelles
attributions de la Commission mixte, ont été reproduits dans
la Résolution citée ci-dessus du Conseil de la Société des
Nations.

L’Accord d'Athènes et le Protocole final ont été ratifiés.
et sont entrés en vigueur le 6 mars 1927.

Par une décision prise au cours de sa séance du 27 mars
1927, la Commission mixte a accepté la nouvelle mission qui
lui avait été conférée, tant par l'Accord d'Athènes même, que

x

par le Protocole final annexé 4 cet instrument.

*
* *

2

Les divergences d’interprétation touchant les conditions du
recours à l'arbitre prévu à l’article IV du Protocole final, dont
il est question dans la lettre, reproduite ci-dessus, du prési-
dent de la Commission mixte au Secrétaire général de la
Société des Nations, en date du 4 février 1928, se sont fait
jour, en particulier, lors de la séance plénière tenue le
15 septembre 1927 par la Commission. Les membres helléniques
et turcs de la Commission mixte ayant soutenu des points de
vue différents au sujet de la formule des communications dans
lesquelles la Commission avait à consigner les noms des per-
sonnes admises au bénéfice de l'Accord d’Athénes, les membres.
helléniques avaient suggéré, au cours d’une séance précédente,
tenue le 27 juin 1927, de vider le différend par voie d’arbi-
trage.

Le président de la Commission mixte ayant demandé à
la Commission de se prononcer au préalable sur le point de
savoir si, conformément au Protocole final annexé à l'Accord
d'Athènes, le différend soulevé constituait une question. de
principe présentant quelque importance et surgissant à propos
des nouvelles attributions de la Commission, les membres
helléniques exprimèrent l'opinion que les deux États signa-
taires de l'Accord et du Protocole avaient seuls qualité pour
faire appel à l'arbitre qui, dans le cas précis, avait déjà été
saisi par le Gouvernement hellénique de l'affaire ; d’un autre
côté, les membres turcs déclarèrent qu'un recours à l'arbitre
sans une décision de la Commission était contraire aux accords
II AVIS N° 16. — ACCORD GRECO-TURC (1926)

en vigueur. La question des conditions du recours à l'arbitrage
prévu par l’article IV du Protocole final a, dans la suite, fait
l’objet de nouvelles discussions au cours des séances de la
Commission des 12, 20 et 22 décembre 1927. Lors de la
derniére de ces séances, la Commission mixte décida, a la
majorité, de demander au Conseil de la Société des Nations
de solliciter un avis consultatif de la Cour permanente de
Justice internationale.

Les termes des questions devant être soumises, par l’entre-
mise du Conseil de la Société des Nations, pour avis consul-
tatif à la Cour ont été examinés, en particulier, au cours de
la séance du 22 décembre 1927. A cette occasion, la Com-
mission se trouvait saisie, d’une part, d'un projet de question-
naire préparé par un de ses membres neutres — projet qui
servit de base aux discussions ultérieures —, et, d'autre part,
d’un projet de questionnaire présenté au nom des membres
turcs.

Les membres helléniques avaient, de leur côté, apporté
quelques modifications au questionnaire servant de base de
discussion, tout en faisant observer qu'ils préféraient laisser
à la Cour la liberté de traiter le problème de la manière qui
lui paraîtrait la plus indiquée et, à cet effet, lui soumettre le
litige en le ramenant à sa forme la plus simple.

Le président de la Commission mixte déclara, au sujet de
cette proposition hellénique, qu’il ne voyait pas d’inconvénient
à simplifier le questionnaire, et soumit à la Commission une
formule dont les membres helléniques proposèrent l'adoption
sous une forme légèrement amendée.

En présentant cette proposition, ils déclarèrent que «la
question principale qui se posait était celle de savoir si
chacun des États signataires de l’Accord d'Athènes a le droit
d'exercer le recours prévu par cet Accord unilatéralement et
sans une décision quelconque préalable de la Commission mixte,
ou si, au contraire, il appartient à la Commission mixte de
constater tout d’abord que les conditions d'admissibilité de ce
recours, telles qu’elles sont fixées dans l’article IV du Protocole
final, sont remplies ou non ».

Au cours de la discussion, les membres turcs de la Com-
mission, de leur côté, ont fait valoir que «la question prin-
cipale qui se posait était celle de savoir si le recours à l'arbitre

 
I2 AVIS N° 16. — ACCORD GRECO-TURC (1926)

devait être subordonné à une décision de la Commission
mixte, ou si le droit de recours à l'arbitre appartenait à
chacune des deux délégations turque et hellénique (c’est-à-dire
aux membres de la Commission mixte) indépendamment de
toute décision préalable de la Commission mixte ». ‘

Les débats ultérieurs dans la Commission permirent de
constater une tendance à rédiger la question à soumettre à la
Cour d’une manière générale et dans une formule simplifiée.

La Commission estima, en effet, que lès procès-verbaux de
ses séances, au cours desquelles la question avait été débattue,
refléteraient suffisamment les doutes surgis dans son sein au
sujet de Vapplication de Varticle IV du Protocole final. C’est
dans ce sens que la Commission se prononça définitivement.

‘ex

La Commission mixte ayant décidé, à la majorité, de
demander au Conseil de la Société des Nations de soiliciter un
avis consultatif de la Cour permanente de : Justice interna-
tionale, les termes de la demande devant être adressée à cette
fin au Secrétaire général de la Société des Nations furent
arrêtés à la date du 1% février 1928.

Saisi de la demande de la Commission mixte, le Conseil,
dans sa séance du 5 mars 1928, a décidé de s’adresser, avant
que -la question fût inscrite à son ordre du jour, aux Gou-
vernements de la République hellénique et de la République
turque pour leur demander s’ils étaient prêts à donner leur
consentement à ce que la question soulevée par la Commission
mixte fût soumise pour avis consultatif à la Cour.

En réponse, le Gouvernement hellénique a fait connaître,
par une lettre datée du 8 mars 1928, qu'il consentait à la
procédure envisagée ; une réponse analogue a été donnée, par
une lettre du 5 mai 1928, au nom du Gouvernement de la
République turque.

La Résolution du Conseil du 5 juin 1928 demandant à
la Cour de donner un avis consultatif sur la question soulevée
dans la lettre du président de la Commission mixte en date
du 4 février 1928, a été adoptée en présence des représentants
des deux Gouvernements.
13 AVIS N° I6. — ACCORD GRECO-TURC (1926)

*
* %

Les représentants des deux Gouvernements considérés comme
susceptibles de fournir des renseignements sur la question visée
par la Résolution du Conseil de la Société des Nations ont
développé, et dans leurs exposés écrits et dans leurs exposés
oraux, les conclusions de leur Gouvernement. La Cour estime,
dès lors, utile de rappeler les termes de ces conclusions.

Dans son exposé écrit, le Gouvernement de la République
turque conclut à ce qu'il

«plaise à la Cour de prononcer que le recours à la procédure
devant le président du Tribunal arbitral mixte gréco-turc
prévue par l’article IV du Protocole. final dudit Accord

1) peut être exercé par la Commission mixte comme telle, en
ce sens qu'elle a le pouvoir de saisir l’arbitre unique tout en
laissant le développement de la procédure aux Parties intéres-
sées ;

2) ne peut être exercé séparément ou conjointement par
chacun des deux États signataires de l'Accord qu'après un
vote de la Commission mixte constatant que les conditions
prévues par l’article IV du Protocole final sont réalisées et
qu’elle se déclare incompétente pour connaître de la question
qui a surgi dans son sein, cette décision vidant définitivement
la question de compétence pour les deux instances arbitrales
et liant le président du Tribunal arbitral gréco-turc. »

Ces conclusions ont été confirmées dans l'exposé oral du
représentant du Gouvernement turc près la Cour.

D'autre part, le représentant du Gouvernement hellénique,
dans son exposé oral, a, en résumé, conclu:

1) Que la Commission mixte, comme telle, n’a pas le droit
de saisir l'arbitre, étant donné que les deux Parties compro-
mettantes ne lui ont pas accordé un pareil droit par
l’article IV du Protocole final de l’Accord d'Athènes, lequel est
expressément muet à ce sujet. Tout au plus, la Commission,
peut-être, pourrait-elle se porter partie diligente.

2) Que la Commission mixte n’a pas, non plus, le droit de
résoudre, par une décision préalable, la question soulevée de la
compétence ou de la non-compétence de l'arbitre dans chaque
cas déterminé, — question qui doit être exclusivement réservée
I4 “AVIS N° 16. — ACCORD GRECO-TURC (1926)

a Varbitre lui-même, d’après les règles fondamientales du droit
international public.

3) Que les deux Parties compromettantes ont le. droit de
recourir conjointement à l'arbitre, sans que ce recours soit
subordonné à une décision préalable de la Commission mixte
constatant que les conditions prévues par l’article IV du Proto-
cole final sont réalisées. Si les deux Parties ne parviennent
pas à tomber d’accord pour saisir conjointement l'arbitre,
chacune de ces deux Parties peut le faire unilatéralement.

5
ES *

Tl.

L'article 72, alinéa 2, du Règlement de la Cour dispose
que «la requéte pour avis formule en termes précis la question
sur laquelle l’avis de la Cour est demandé». Or, la Requête
transmiise à la Cour en vertu de la Résolution du Conseil
de la Société des Nations du 5 juin 1928 se borne à se
référer a la lettre que le président de la Commission mixte
pour l’échange des populations grecques et turques a adressée
le 4 février 1928 au Secrétaire général de la Société des
Nations en vue d’obtenir un avis consultatif de la Cour
permanente de Justice internationale sur l'interprétation de
l’article IV du Protocole final de l'Accord gréco-turc du
1% décembre 1926, relativement aux «conditions du recours
à l'arbitre» visé dans cet article. La Cour, cependant, consi-
dére que, ladite lettre ne définissant pas d’une manière exacte
la question sur laquelle son opinion est sollicitée, il est
indispensable qu’elle dégage et formule en termes précis cette
question, afin, notamment, d'éviter de se prononcer sur des
points de droit au sujet desquels le Conseil ou la Commission
n'ont pas eu l'intention d’obtenir son avis. Dans la présente
espèce, il est possible à la Cour de le faire, “vu la nature
relativement peu complexe de l'affaire; il se peut, cependant,
que cela ne soit pas toujours le cas.

En recherchant de quelle manière la question que la Com-
mission mixte a eu l'intention de faire poser à la Cour peut
être exprimée, la Cour constate, en premier lieu, qu’elle

doit envisager le mot «recours» figurant dans l'expression
  

15 AVIS N° 16. — ACCORD GRECO-TURC (1926)

«conditions du recours à l'arbitre» comme signifiant simplement
«renvoi» ou «soumission». En effet, l'arbitre n’étant pas une
instance superposée à la Commission mixte, il ne saurait
s'agir d’un recours au sens strict de ce mot.

En second lieu, la Cour doit constater que les conditions
de ce renvoi ou de cette soumission se trouvent nettement
définies par les termies mêmes de l’article IV du Protocole
final, en sorte que sur ce point aucune divergence d'opinions
n'est à présumer. Aux termes de cet article, pour qu’une
question puisse être soumise à l'arbitrage du président du
Tribunal arbitral mixte gréco-turc, il faut 1° qu'elle ait surgi
au sein de la Commission mixte; 2° qu'elle ait surgi à
Voccasion des attributions nouvelles que l'Accord d’Athénes
confère à la Commission et que celle-ci n'avait pas à la
conclusion dudit Accord sur la base des actes antérieurs
fixant sa compétence ; 3° qu’elle soit une question de prin-
cipe, et 4° qu’elle présente quelque importance. II est hors
de doute que c’est seulement sous réserve de ces quatre
conditions que le président du Tribunal arbitral mixte gréco-
turc peut être saisi.

Après avoir soigneusement examiné les documents annexés
à la Requête pour avis, ainsi que les exposés écrits et oraux
présentés à la Cour au nom des Gouvernements hellénique et
turc, la Cour est arrivée à la conclusion que les divergences
@opinions qui ont motivé la requête pour avis ont trait non
pas au point de savoir quelles sont les conditions imposées
à la soumission d’une question à l'arbitre, mais au point de
savoir à qui il appartient de décider si ces conditions se
trouvent réunies dans un cas d’espèce, et par qui une ques-
tion peut être soumise à l'arbitre.

En tenant compte de cette conclusion et en s'inspirant du
précédent fourni par son Avis n° 3 concernant un aspect de
la compétence de l'Organisation internationale du Travail, où
la Cour a dû remanier la question qui lui avait été présentée
afin de pouvoir y répondre, la Cour estime pouvoir formuler
comme suit l'essentiel des points sur lesquels son opinion est
actuellement sollicitée.
16 AVIS N° I6. — ACCORD GRECO-TURC (1926)

[~ 1) Appartient-il à la Commission mixte pour l'échange des
populations grecques et turques de constater si les conditions
énoncées par l’article IV du Protocole final annexé à l’Accord
conclu à Athènes le 1% décembre 1926 entre les Gouverne-
ments hellénique et turc, pour la soumission des questions
visées par ledit article à l’arbitrage du président du Tribunal
arbitral gréco-turc siégeant à Constantinople, sont ou non
remplies ? ou bien cette constatation appartient-elle à l’arbitre
visé par cet article ?

2) Les conditions prévues par ledit article IV, étant
remplies, à qui appartient le droit de saisir l’arbitre visé par
cet article ?

C'est en exprimant de cette manière la question visée par
la lettre adressée le 4 février 1928 par le président de la
Commission mixte au Sécrétaire général de la Société des
Nations, et dans le cadre de cette formule, que la Cour
donnera suite à la demande d’avis qui lui a été présentée.
Il s'ensuit que, pour autant que les points débattus par les
Gouvernements intéressés dépasseraient le cadre de la question
ainsi libellée, la Cour ne saurait s’en occuper.

 

 

Afin de répondre à la question dont il s’agit, il est utile
d'examiner avant tout la structure générale de la Commission
mixte, organe créé notamment dans le but d’assurer l’applica-
tion de la Convention pour l'échange des populations grecques
et turques, conclue à Lausanne, le 30 janvier 1923, entre la
Grèce et la Turquie. |

Aux termes de l’article 11 de cette Convention, la Commis-
sion mixte est composée de quatre membres désignés par
chacun des deux États contractants et de trois membres choisis
par le Conseil de la Société des Nations parmi les ressor-
tissants des Puissances n'ayant pas participé à la guerre de
1914-1918. A ce propos, la Cour. estime qu’il y a lieu de
signaler que les membres de la. Commission, y compris les
membres désignés par les États contractants, participent aux
17 AVIS N° 16, — ACCORD GRECO-TURC (1926)

travaux de la Commission à titre individuel: il y a, en somme,
onze voix à compter au sein de la Commission mixte. Dans
les extraits des procès-verbaux des séances plénières de la
Commission relatifs au recours à l'arbitrage, qui ont été pré-
sentés à la Cour au cours de la procédure, on remarque à
chaque page les termes «délégation hellénique » et «délégation
turque»; et l’on trouve quelquefois des expressions telles que
«au nom de la délégation » et «la délégation agissant au nom
de son Gouvernement ». Toutes ces expressions procèdent d’une
conception du caractère juridique des membres de la Com-
mission mixte qui ne trouve pas d'appui dans l’article 11 de
la Convention relative à l'échange des populations, article
déterminant l'organisation de la Commission. En l’absence d’un
tel appui, et vu l’article 12, alinéa 4, de la même Convention,
aux termes duquel «les décisions de la Commission mixte
seront prises à la majorité des voix», tous les membres, sans
distinction entre membres neutres et membres grecs ou turcs,
semblent devoir être indépendants .et doivent voter individu-
ellement au sein de la Commission. Dans les procès-verbaux,
on trouve également des traces d’une conception qui est en
harmonie étroite avec cette interprétation des dispositions de
l'article: on y constate, par exemple, que, sur une question
déterminée, deux membres turcs ont voté d’une manière diffé-
rente. Quoi qu'il en soit, il était nécessaire d’éclaircir dès le
début ce point, qui n’a peut-être pas été sans contribuer dans
une certaine mesure à donner naissance à la question dont la
Cour se trouve actuellement saisie.

Passant maintenant aux attributions de la Commission
mixte, qui sont d’une importance particulière pour la solution
de la question, la Cour constate ce qui suit:

1° L'article 12 de la Convention — article déjà cité plus
haut — exprime la règle générale gouvernant les attributions

x

de la Commission: celles-ci consistent principalement à sur-
veiller et à faciliter l’émigration et à procéder à la liquidation
des biens mobiliers et immobiliers prévue aux articles 9 et ro
(alinéa premier). I] s'ensuit que la fonction principale de la
Commission mixte est de nature essentiellement administrative.
A côté de cette fonction, cependant, la Commission est inves-

tie, d’une part, du pouvoir de fixer les modalités de l’émigra-
18 AVIS N° I6. — ACCORD GRÉCO-TURC (1926)

tion et celles de la liquidation (alinéa 2), et, d'autre part,
du pouvoir de régler définitivement toutes les contestations
relatives aux biens, droits et intérêts à liquider (alinéa 5);
de même, et d’une façon générale, elle a tous pouvoirs de
prendre les mesures que nécessite l'exécution de la Convention
et de décider toutes les questions auxquelles celle-ci peut donner
lieu (alinéa 3).

La première partie de ces attributions accessoires, ayant
trait à des mesures générales que la Commission mixte est
autorisée à édicter, est de la nature d’une fonction réglemen-
taire ou législative dans le sens matériel du mot, tandis que
la seconde partie de ces attributions constitue indubitable-
ment une fonction juridictionnelle ou judiciaire.

Toutes les attributions qu’on vient d'indiquer sont conférées
à la Commission mixte en tant qu’organe unique en matière
d'échange des populations, et il y a lieu de souligner tout
particulièrement que ces attributions lui ont été octroyées dans .
le but, entre autres, de faciliter cet échange ; il s'ensuit que
toute interprétation ou toute mesure susceptible d’entraver
les travaux de la Commission dans ce domaine doivent étre
considérées comme contraires à l'esprit des dispositions pré-
voyant la création de cet organe. La Cour s’est déjà placée
à ce point de vue dans son Avis n° Io.

2° La déclaration relative aux propriétés musulmanes en
Grèce, signée le 24 juillet 1923 par les délégués helléniques
à la Conférence de Lausanne (Déclaration n° IX), attri-
bue, en outre, à la Commission mixte le pouvoir de décider
certaines réclamations relatives au droit de propriété de per-
sonnes musulmanes qui ne sont pas visées par les dispositions
de la Convention concernant l'échange des populations signée
à Lausanne le 30 janvier 1923, et qui ont quitté la Grèce
avant le 18 octobre 1012 ou qui ont résidé de tout temps en
dehors de la Grèce. Les réclamations en question devaient être
examinées d’urgence par la Commission et tranchées dans un
délai d’un an au plus tard à partir de la mise en vigueur
dudit traité. L'importance de cette Déclaration du 24 juillet
1923, au point de vue des attributions de la Commission dont
il est question dans le présent avis, est surtout qu’elle indique
Ig . AVIS N° I6. — ACCORD GRECO-TURC (1926)

combien les deux Gouvernements intéressés étaient désireux
de faciliter le réglement des affaires et d’accélérer les travaux
de la Commission.

3° L’Accord d’Athénes du 1% décembre 1926, conclu pour
régler le sort de certaines catégories de biens immeubles, a
confié à la Commission mixte de nouvelles attributions en
cette matière; il confère, en effet, à la Commission aussi bien
certains pouvoirs juridictionnels (article 6, alinéa 3; article 12,
alinéa 3; article 13, alinéas premier et 3) que des pouvoirs
généraux relatifs à l'application de l'Accord (article 14, alinéa
premier). Les questions prévues par l’article IV du Protocole
final annexé à l'Accord se rapportent à ces attributions nou-
velles de la Commission. A cet égard, il convient encore de
tenir compte de l'esprit de l’Accord, lequel, d’après son préam-
bule, a pour but d’aplanir les difficultés relatives à l’applica-
tion de certaines dispositions du Traité de paix de Lausanne
et de la Déclaration n° IX annexée à ce Traité, et de faciliter ©
cette application. Il y a également lieu de remarquer les dis-
positions de l’article premier du Protocole final qui, prévoyant
la mise en vigueur de quelques articles de l'Accord aussitôt
après la signature de celui-ci et avant toute ratification, accen-
tue le caractère d’urgence de l'exécution des dispositions de
l'Accord d'Athènes.

De l’avis de la Cour, des indications qui précèdent se dégage
nettement l'esprit dont procèdent les divers actes internatio-
naux ayant trait à l’échange des populations grecques et tur-
ques et définissant le rôle attribué à la Commission mixte dans
l'application de ces actes. La Cour estime qu’il y a lieu de
tenir compte de cet esprit pour arriver à une interprétation
correcte de l’article IV du Protocole final annexé à l'Accord
d'Athènes. |

Aux fins de cette interprétation, il peut être utile de repro-
duire encore une fois in extenso le texte dudit article:

«Les questions de principe présentant quelque impor-
tance et qui pourraient surgir au sein de la Commission
20 AVIS N° 16. — ACCORD GRECO-TURC (1926)

mixte à l’occasion des attributions nouvelles que lui
confère l'Accord signé ce jour et qu’elle n'avait pas à la
conclusion de ce dernier sur la base des actes antérieurs
fixant sa compétence, seront soumises à l'arbitrage du
président du Tribunal arbitral gréco-turc, siégeant à
Constantinople. Les sentences de l'arbitre seront obliga-
toires. » ;

Aux yeux de la Cour, le sens de ce texte est clair, bien que,
sans doute, une formule plus satisfaisante eût pu être trouvée.
Il convient notamment de relever que Varticie ne contient
aucune stipulation explicite destinée à régler le point de savoir
par qui et à quel moment le président du Tribunal arbitral
mixte gréco-turc peut être saisi des questions dont s'occupe
Vacte. Mais, du silence même du texte sur ce point, il est
possible et naturel de déduire que c’est à la Commission
mixte qu’appartient le pouvoir de saisir l'arbitre dès que la
Commission se trouve en présence de questions de la nature
dont il s’agit. .

En effet, selon ses propres termes, l'article IV du Protocole
final vise expressément les questions pouvant surgir au sein de
la Commission mixte ; dès lors,. il est hors de doute que seules
des questions qui se présentent au cours des délibérations de
la Commission sont visées. S’il en est ainsi, il est clair — en
tenant compte notamment du principe suivant lequel, en règle |
générale, tout organe possédant des pouvoirs juridictionnels a le
droit de se prononcer en premier lieu lui-même sur l'étendue
de ses attributions dans ce domaine — que les questions
touchant l'étendue de la juridiction de la Commission mixte
doivent être résolues par la Commission elle-même sans que
Vintervention d’une autre instance quelconque soit nécessaire.

Or, l’article IV du Protocole final dispose que, s’il s’agit
de questions de principe présentant une certaine importance
ai . AVIS N° 16. — ACCORD GRECO-TURC (1926)

x

et ayant surgi à propos des attributions nouvelles que l’Accord
d'Athènes confère à la Commission, et que, au moment de la
conclusion de cet Accord, celle-ci n'avait pas sur la base des
actes antérieurs fixant sa compétence, ces questions doivent
être soumises à la décision du président du Tribunal arbitral
mixte gréco-turc et, par conséquent, ne doivent pas être tran-
chées par la Commission elle-même. Ainsi, l’article IV du
Protocole final vise un cas de renvoi particulier, quant aux
questions de principe présentant quelque importance, à une
juridiction autre que la Commission mixte, et qui est consi-
dérée comme mieux qualifiée que celle-ci pour statuer sur le
fond de ces questions de principe mêmes. C'est là toute l’im-
portance de l’article IV, dont la portée n’est ni autre ni plus
grande.

D'après l'interprétation, donnée ci-dessus, de l’article IV du
Protocole final, c’est cependant à la seule Commission mixte
que peut appartenir le droit de faire ce renvoi, car il s’agit
d’un cas de délimitation de l'étendue de sa propre compétence.
T1 s’ensuit logiquement que c’est également Ja Commission
mixte elle-même qui doit constater l'existence des diverses
conditions requises pour que ce renvoi puisse avoir lieu, et
il convient d'ajouter simplement que, quelle que soit par
ailleurs la nature juridique de ces conditions, leur appréciation
et la constatation éventuelle qu’elles ont été dûment remplies,
appréciation et constatation laissées à la pleine discrétion de la
Commission, rentrent, sans aucun doute, dans la sphère des
questions qui se présentent naturellement au cours des déli-
bérations de celle-ci.

A cet égard, il y a lieu de faire observer que le point de
savoir si l’on est en présence d'une question de principe, et
surtout si une pareille question présente quelque importance, est
essentiellement un point d'appréciation discrétionnaire et qu'il
doit donc, de par sa nature, être laissé à la décision de la
Commission mixte elle-même, qui, connaissant l’ensemble des
cas nombreux et variés dont elle est saisie, est seule en état
de juger si une question qui surgit remplit ou non les
conditions indiquées par l’article IV. S'il en est ainsi, dans le
cas où la Commission arrive, d’après son appréciation discré-
tionnaire, à la conclusion que la question surgie n’est pas de
la nature visée par l’article IV du Protocole final, elle doit
22 AVIS N° 16, — ACCORD GRÉCO-TURC (1926)

résoudre elle-même cette question; c’est seulement dans le
cas où la Commission estime que les conditions requises pour le
renvoi existent et que, partant, la question doit être renvoyée
à la décision de l’arbitre, que lui incombe le devoir de procé-.
der à ce renvoi. Il n’en serait autrement que si l’article avait
contenu une disposition imposant ce devoir, par exemple, aux
États signataires du Protocole final, aux membres individuels

x

de la Commission ou à un groupe de ces membres, ou les
autorisant à saisir Varbitre. Mais on cherche en vain dans
Varticle une disposition a cet effet.

La décision quant à l’existence des conditions requises pour
le renvoi d’une certaine question devant l'arbitre doit être
prise par la Commission mixte en appliquant la règle générale
établie pour l'exercice de ses attributions; si, par conséquent,
il existe entre les membres de la Commission une divergence
d'opinions quant au point de savoir si ces conditions ont été
remplies ou non, c’est à la majorité des voix que la Com-
mission statue sur ce point et qu’elle renvoie éventuellement
la question devant Ie président du Tribunal arbitral mixte
gréco-turc. Quant à celui-ci, du moment qu'il peut constater
qu'une question à lui soumise lui a été renvoyée par une
décision de la Commission mixte, il doit statuer sur cette
question, sans qu'il lui soit permis de revenir sur l'examen
du point relatif à l'existence des conditions requises par
l’article IV du Protocole final. C’est ce qu'on peut déduire
de cet article lui-même, qui prévoit deux juridictions nette-
ment distinctes: l’une chargée de statuer sur le-point de
savoir si les conditions exigées pour le renvoi devant l’arbitre
d’une question de principe présentant quelque importance ont
été ou non remiplies, l’autre chargée de statuer quant au
fond sur cette question de principe, une fois constaté que
les conditions requises sont dûment remplies. Dans cet ordre
d'idées, de l'avis de la Cour, le cas d’un conflit négatif de
compétence ne peut se présenter entre la Commission mixte
et l’arbitre. |

Aux termes de l’article IV du Protocole final, les ques-
tions de principe dont il s’agit seront soumises à «l'arbitrage »
du président du Tribunal arbitral mixte gréco-turc. La Cour
n’attribue pas d'importance spéciale au mot «arbitrage»
utilisé dans l’article, mot qu’elle considère comme une expres-
23 AVIS N° 16. — ACCORD GRECO-TURC (1926)

sion peu heureuse de la pensée dont procède l’article. En
effet, il ne peut en tout cas s'agir que d’un arbitrage dans
l’acception la plus large du mot, car les caractéristiques de
l'arbitrage proprement dit ne se trouvent certainement pas
réunies en l'espèce. Tout d’abord, on n’est pas en présence
de Parties saisissant le tribunal de leur litige, étant donné
que, comme cela a été expliqué ci-dessus, la Commission se
compose de membres individuels et non pas de deux délé-
gations représentant les États contractants entre lesquels trois
membres doivent arbitrer; ensuite, la soumission à l'arbitre de
questions de principe présentant quelque importance et sur-
gissant au sein de la Commission n'est pas limitée au cas
d'une divergence d’opinions entre membres de la Commission,
car sil est vrai qu’en général le renvoi d’une question à
l’arbitre résultera sans doute de pareille divergence, il est
également vrai que ce renvoi peut être décidé même si tous
les membres de la Commission sont d'accord sur la solution
que, à leur avis, il convient de donner à la question de
principe qui s’est posée.

Le Gouvernement hellénique a cherché à démontrer que
l’article IV du Protocole final constitue une clause compro-
missoire et qu'une telle clause, insérée dans une convention
internationale, vise toujours une instance arbitrale qui, sauf
stipulation expresse, ne peut être saisie que par les États
mêmes et devant laquelle ceux-ci seuls peuvent se présenter
en qualité de Parties. La conclusion serait exacte si la pré-
misse l’était; mais la Cour ne saurait se rallier à la manière
de voir du Gouvernement hellénique à cet égard. Non seule-
ment les termes dans lesquels l’article IV est conçu n’ont rien
de commun avec les clauses compromissoires proprement
dites; mais tout ce qui vient d’être exposé au sujet des
conditions dans lesquelles les questions dont il s’agit peuvent
surgir, ainsi qu’au sujet de la fonction qui est réservée a la
Commission mixte pour l'application des dispositions conven-
tionnelles, est étranger à un arbitrage entre États concernant
des différends qui peuvent surgir entre eux touchant la
manière dont chacun applique un texte conventionnel. Sauf
le mot «arbitrage», auquel, pour les raisons déjà indiquées,
24 AVIS N° 16. — ACCORD GRECO-TURC (1926)

il n’y a pas lieu d’attribuer une importance décisive, il n’y
a rien, dans le texte de l’article IV, qui autorise à le consi-
dérer comme une clause compromissoire.

La Cour a déjà constaté quel est l'esprit de tous les actes
internationaux touchant l'échange des populations grecques et
turques, y compris le Protocole final de l’Accord d'Athènes
du 1 décembre 1926; elle constate maintenant que l’article IV
dudit Protocole procède, sans doute, lui-même de cet
esprit. Il s'ensuit, de l’avis de la Cour, que la restriction
apportée par ledit article aux attributions générales de la
Commission mixte ne saurait constituer une entrave à lexé-
cution par celle-ci du rôle important à elle attribué, mais doit
être interprétée de manière à rendre .plus facile et plus rapide
la marche des travaux de cet organe: la rapidité de la
Commission mixte doit être considérée comme un élément
essentiel de sa tâche tant dans l'intérêt des populations qui
sont l’objet de cette tâche que dans celui des Gouvernements
hellénique et turc.

Or, la Commission mixte étant principalement un organe
administratif, ses membres ne sont pas nécessairement en
premier lieu des juristes; bien qu’elle exerce, dans la mesure
assez étendue indiquée ci-dessus, des attributions juridiction-
nelles, il n’est pas dit qu'elle soit l'organe le plus approprié
pour trancher les questions de principe de nature juridique
ayant une certaine importance. C’est sans doute pour ce
motif que le Protocole final a enlevé à la Commission le
pouvoir de statuer sur des questions présentant ces caracté-
ristiques, pour l’attribuer au président du Tribunal arbitral
mixte gréco-turc. Il est possible que le Protocole final ait été
en même temps inspiré par la considération suivante: le
Tribunal arbitral mixte gréco-turc étant la juridiction princi-
palement compétente en matière de liquidation, on pourrait,
en attribuant au président de ce Tribunal le pouvoir de
statuer sur des questions de principe présentant quelque
importance surgissant au sein de la Commission mixte, arriver
à assurer une certaine homogénéité de jurisprudence entre la
Commission mixte qui, on l’a vu, est également compétente
dans une certaine mesure en matière de liquidation, et celle
du Tribunal arbitral mixte gréco-turc.
25 AVIS N° 16. — ACCORD GRÉCO-TURC (1926)

Sur la base des considérations qui précèdent, la Cour se
trouve dans l'obligation de constater que c’est à tort qu’on
a voulu attribuer le droit de saisir l'arbitre soit à un des
membres ou à un groupe des membres grecs ou turcs de la
Commission mixte, soit à l’un des États signataires du Proto-
cole final, aux fins d'obtenir de lui une décision, tout au
mioins sur le point de savoir si une question déterminée
présente le caractère d’une question de principe de quelque
importance. En effet, pareille thèse est incompatible non
seulement avec le texte de l’article IV du. Protocole final,
mais encore avec l'esprit qui se dégage, ainsi que cela a été
relevé ci-dessus, de tous les instruments internationaux per-
tinents. .

Même abstraction faite des considérations fondées sur l'esprit
de ces actes internationaux, on arrive au même résultat, car
un membre individuel ou un groupe parmi les membres grecs
et turcs dans le sein de la Commission, n’a nulle qualité
pour agir en dehors de la Commission; il en est d’ailleurs
de même en ce qui concerne les membres neutres. Ceci serait
encore vrai même si l’on pouvait considérer l’ensemble des
membres grecs et turcs, respectivement, de la Commission
comme constituant des délégations gouvernementales au sein
de celle-ci, conception qui a toutefois été écartée ci-dessus
par la Cour; car, reconnaître aux membres d’un organe établi
suivant le principe collégial un droit quelconque d’agir dans
un domaine autre que celui des rapports intérieurs de l’organe
en question, c’est déroger nettement à la règle du droit
commun: sans stipulation explicite, il est, par conséquent,
impossible d'admettre pareille situation anormale.

A cet égard, une autre observation de quelque importance
s'impose: la situation des États signataires du Protocole final
est tout à fait particulière en ce qui concerne les affaires
touchant l'échange des populations grecques et turques, parti-
cularité qui découle évidemment de la nature spéciale que
présente la Convention de Lausanne sur l’échange des popula-
tions, de même que la Déclaration IX de Lausanne et l’Accord
d'Athènes. En effet, aux termes des dispositions de ces actes,
ce n’est pas aux États contractants eux-mêmes qu’il appartient
d'appliquer et exécuter individuellement et souverainement
les dispositions gouvernant la matière dont il s’agit, mais cette
26 AVIS N° I6. — ACCORD GRÉCO-TURC (1926)

application et cette exécution sont confiées, dans leur ensemble,
à la Commission mixte, laquelle agit dans l'intérêt des deux
États contractants. Ce faisant, il lui incombe de s’efforcer
d'assurer une application et une exécution aussi rapides et
régulières que possible. C’est donc seulement au sein de la
Commission mixte que peut se produire une divergence d’opi-
nion, entre les membres de celle-ci, quant à l'interprétation
des dispositions de la Convention et de l'Accord qu’elle a le
devoir d'appliquer et d'exécuter, divergence qui, aux termes
des règles gouvernant l’activité de la Commission, doit être
tranchée à la majorité des voix, aucun des États contractants
n'ayant le droit d'intervenir comme tel dans l’activité de la
Commission. Or, l’application de l’article IV du Protocole final
de l’Accord d'Athènes n’est autre chose que l’application confiée
à la Commission mixte elle-même d’une disposition gouvernant
cette activité.

Si, au contraire, le droit de saisir l'arbitre pouvait être
attribué soit à un membre individuel, soit à un groupe parmi
les membres grecs ou turcs de la Commission mixte, soit enfin
à l'un des États signataires du Protocole final, il s’ensuivrait
que l’un quelconque des États, soit directement, soit par
l'intermédiaire des membres de la Commission mixte de sa
nationalité, pourrait faire soumettre à la procédure prévue
par l’article IV du Protocole final des questions choisies au
gré de cet Etat et qui, n'étant pas des questions de principe
et ne présentant aucune importance, devraient nécessairement
tomber sous la juridiction immédiate de la Commission mixte.
De cette manière, on arriverait sans aucun doute, contraire-
ment à l'esprit de tous les actes pertinents et du Protocole
final lui-même, à entraver la bonne marche des travaux de la

Commiission et à causer des retards dans l'exécution de la
tâche qui lui incombe.
27 AVIS N° 16. —— ACCORD GRECO-TURC (1926)

PAR CES MOTIFS,

La Cour, à l’unanimité,

est d’avis

qu'à la question à elle soumise telle qu’elle a été formulée
. au début du présent avis consultatif, il y a lieu de donner
la réponse suivante:

1) Il appartient à la seule Commission mixte pour l’échange
des populations grecques et turques de constater si les condi-
tions énoncées par l’article IV du Protocole final annexé à
l'Accord conclu à Athènes le 1% décembre 1926 entre les
Gouvernements hellénique et turc, pour la soumission des
questions visées par ledit article à l'arbitrage du président
du Tribunal arbitral gréco-turc siégeant à Constantinople, sont
ou non remplies.

2) Les conditions prévues par ledit article IV étant rem-
plies, il appartient à la seule Commission mixte de saisir
l'arbitre visé par cet article.

. Le présent avis ayant été rédigé en français et en anglais,
c'est le texte français qui fera foi.

Fait au Palais de la Paix, à La Haye, le vingt-huit août
mil neuf cent vingt-huit, en deux exemplaires, dont l'un
restera déposé aux archives de la Cour et dont l'autre sera
transmis. au Conseil de la Société des Nations.

Le Président: _
(Signé) D. ANZILOTTI.

Le Greffier :
(Signé) À. HamMarsKJOLp.
